     Case 8:19-cv-00768-GW-JC Document 24 Filed 08/27/20 Page 1 of 3 Page ID #:142



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9    JANE M. MURRAY,                          Case No. 8:19-cv-0768-GW-JC
10                          Plaintiff,
                                               ORDER ACCEPTING FINDINGS,
11                   v.                        CONCLUSIONS, AND
                                               RECOMMENDATIONS OF UNITED
12                                             STATES MAGISTRATE JUDGE
      CITY OF FOUNTAIN VALLEY
13    POLICE SGT. MIKE PARSONS,                [DOCKET NO. 14]
      et al.,
14
15                         Defendants.
16
           The Court has conducted the review required by 28 U.S.C. § 636 and accepts
17
     the findings, conclusions and recommendation of the Magistrate Judge reflected in
18
     the July 27, 2020 Report and Recommendation of United States Magistrate Judge
19
     (“Report and Recommendation”).
20
           IT IS HEREBY ORDERED:
21
           1.     the Request of the City of Fountain Valley (on behalf of itself and the
22
     individual defendants in their official capacities) (collectively “Moving
23
     Defendants”) for Judicial Notice is denied;
24
           2.     the Moving Defendants’ Motion to Dismiss is granted to the extent it
25
     seeks dismissal of the Complaint and punitive damages request as against the
26
     Moving Defendants;
27
     ///
28
     Case 8:19-cv-00768-GW-JC Document 24 Filed 08/27/20 Page 2 of 3 Page ID #:143



 1          3.      the Complaint is dismissed with leave to amend as against the
 2 Moving Defendants and the punitive damages request is dismissed with prejudice
 3 as against the Moving Defendants;
 4          4.      within fourteen (14) days of the date of this Order, plaintiff shall do
 5 one of the following:
 6          (a) file a First Amended Complaint which cures the defects identified in the
 7 Report and Recommendation;1
 8          (b) file a Notice of Dismissal which will result in the voluntary dismissal of
 9 this action without prejudice; or
10          (c) file a Notice of Intent to Stand on Complaint, indicating plaintiff’s intent
11 to stand on the original Complaint despite the pleading defects therein that were
12 identified in the Report and Recommendation, which may result in the dismissal of
13 this action in its entirety based upon such defects as against the Moving
14 Defendants; and
15          Plaintiff is cautioned that her failure timely to file a First Amended
16 Complaint, a Notice of Dismissal, or a Notice of Intent to Stand on Complaint
17 may be deemed plaintiff’s admission that amendment is futile, and may result
18 in the dismissal of this action with or without prejudice as against the Moving
19 Defendants on the grounds identified in the Report and Recommendation
20 and/or on the ground that amendment is futile, and/or dismissal of this action
21
            1
22            Any First Amended Complaint must: (a) be labeled “First Amended Complaint”; (b) be
     complete in and of itself and not refer in any manner to the original Complaint – i.e., it must
23   include all claims on which plaintiff seeks to proceed (Local Rule 15-2); (c) contain a “short and
24   plain” statement of each claim for relief “showing that [plaintiff] is entitled to relief” (Fed. R.
     Civ. P. 8(a)); (d) make each allegation “simple, concise and direct” and contain factual
25   allegations in clear short, concise, numbered paragraphs, each “limited as far as practicable to a
     single set of circumstances” (Fed. R. Civ. P. 8(d)(1), 10(b)); (e) set forth clearly the sequence of
26   events giving rise to the claim(s) for relief; (f) reflect which claims are brought against which
27   defendant(s) in which capacity and allege specifically what each defendant did and how that
     individual’s conduct specifically violated plaintiff’s civil rights; and (g) not add defendants or
28   claims that are not related to the claims asserted in the original Complaint.

                                                      2
     Case 8:19-cv-00768-GW-JC Document 24 Filed 08/27/20 Page 3 of 3 Page ID #:144



 1 with or without prejudice as against all defendants for failure diligently to
 2 prosecute and/or for failure to comply with the District Judge’s Order.
 3         IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
 4 plaintiff and counsel for defendants.
 5         IT IS SO ORDERED
 6
     DATED: August 27, 2020
 7
 8                                  ________________________________________
 9                                  HONORABLE GEORGE H. WU
                                    UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
